Case: 14-13874        Date Filed: 10/05/2015      Page: 1 of 20


                                                                                  [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-13874
                               ________________________

                      D.C. Docket No. 4:14-cr-00003-BAE-GRS-1


UNITED STATES OF AMERICA,

                                                                           Plaintiff-Appellee,

                                            versus

CHARLES JOHNSON, III,
a.k.a. Chucky,
a.k.a. Chuckie,

                                                                        Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                      (October 5, 2015)

Before TJOFLAT and HULL, Circuit Judges, and BARTLE, ∗ District Judge.

HULL, Circuit Judge:



       ∗
       Honorable Harvey Bartle III, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
              Case: 14-13874    Date Filed: 10/05/2015      Page: 2 of 20


      Defendant Charles Johnson, III, appeals his sentence of 102 months’

imprisonment for armed bank robbery. After careful review of the record and

briefs, and with the benefit of oral argument, we affirm.

                                I. BACKGROUND

      A federal grand jury charged Johnson with (1) one count of bank robbery, in

violation of 18 U.S.C. § 2113(a); (2) one count of conspiracy to commit armed

bank robbery, in violation of 18 U.S.C. § 371; (3) six counts of armed bank

robbery, in violation of § 2113(a) and (d); (4) three counts of using, carrying, and

brandishing a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii); and (5) possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1). Pursuant to a plea agreement, Johnson pled

guilty to a single count of armed bank robbery for the July 2013 robbery of the

Savannah Bank in Garden City, Georgia.

A.    Offense Conduct

      We recount the facts from Johnson’s written plea agreement, his guilty plea

colloquy, and the presentence investigation report (“PSI”). On July 11, 2013, at

about 9:52 a.m., Johnson entered the Savannah Bank wearing a dark covering

across his face, a baseball hat, and gloves. When Johnson entered the bank, four

bank tellers, but no customers, were present. Bank tellers S.M. and K.S. were




                                          2
              Case: 14-13874     Date Filed: 10/05/2015   Page: 3 of 20


stationed behind the teller counter, N.B. was positioned at the drive-through

window, and J.W. was working at her desk.

      Defendant Johnson looked at J.W. and instructed her not to touch the alarm

button or pick up the phone. Johnson then brandished a silver pistol and jumped

on the teller counter. He pointed the firearm at the tellers and gave verbal

instructions for the tellers to give him all the money and not to include dye packs

or “funny money” with the funds; however, tellers placed dye packs with the

money. Johnson threw back the blocks of funds containing the dye packs and

stated, “I said I will kill you.” Johnson fled the bank with a total of $19,633 from

the three bank teller drawers.

      In his written plea agreement, Johnson admitted that he assaulted people and

put their lives in jeopardy by “using a dangerous weapon” during the course of the

robbery. Johnson further admitted that he “used a firearm to take United States

currency from the presence of bank tellers by force, violence and intimidation.”

      At his change of plea hearing, Johnson orally reaffirmed that he assaulted

people and put their lives in jeopardy by “using a dangerous weapon” during the

course of the robbery. Additionally, a government agent testified that Johnson

vaulted the teller counter, pointed a firearm at the teller, and demanded money.

Johnson neither refuted the government agent’s testimony, nor objected to the

PSI’s statement of facts.


                                          3
              Case: 14-13874    Date Filed: 10/05/2015   Page: 4 of 20


B.    Sentencing Guidelines Calculations

      The PSI recommended a base offense level of 20, pursuant to U.S.S.G.

§ 2B3.1(a)(2). To that base offense level, the PSI added: (1) a two-level increase

because Johnson took the property of a financial institution, § 2B3.1(b)(1); (2) a

six-level increase because “a firearm was otherwise used,” § 2B3.1(b)(2)(B); and

(3) a one-level increase because the $19,633 loss amount was more than $10,000

but less than $50,000, § 2B3.1(b)(7)(B).

      After a three-level reduction for acceptance of responsibility, Johnson’s

adjusted offense level was 26. Based on this total offense level and criminal

history category of II, Johnson’s advisory guidelines range was 70 to 87 months’

imprisonment. The probation officer recommended a sentence of 120 months’

imprisonment, representing an upward variance from Johnson’s guidelines range,

based in part on Johnson’s “significant ongoing criminal history,” as described

below.

C.    Johnson’s Criminal History

      Johnson’s criminal history began in 2001, when he was 14 years old, with

two automobile theft offenses. By age 17, in 2004, Johnson was convicted of

possessing a stolen firearm in state court and sentenced to probation.

      Then, in 2005, at 18 years old, Johnson burglarized a firearms dealer’s

building and stole 32 firearms. As a result, in 2007, Johnson was convicted in


                                           4
               Case: 14-13874       Date Filed: 10/05/2015       Page: 5 of 20


federal court of stealing firearms from a licensee and sentenced to 71 months’

imprisonment and three years’ supervised release. In May 2010, Johnson was

released. In May 2013, his supervised release term expired. Thus, when Johnson

committed the instant bank robbery in July 2013 at 26 years old, he only recently

had completed his supervised release term.

D.     Other Robberies Committed by Johnson

       The PSI also recounted the seven additional robberies charged in the

indictment, all of which Johnson committed or participated in during the 14

months leading up to the July 2013 Savannah Bank robbery to which he pled

guilty. 1

       On May 8, 2012, defendant Johnson and accomplice Derick Hayes robbed a

Savannah, Georgia, bank, fleeing with $39,747. In the course of that robbery,

Johnson pulled a bank employee from her office at gunpoint, hit her on the head

with his hand, and knocked her cell phone from her hand. Johnson pushed another

bank employee toward the floor. Johnson and his accomplice made all those

present in the bank lie on the lobby floor, close their eyes, and place their hands

behind their heads.




       1
         These other robberies all occurred while Johnson was on supervised release for his 2007
federal conviction. The robberies were not considered “relevant conduct” for sentencing
enhancement purposes.
                                               5
              Case: 14-13874    Date Filed: 10/05/2015    Page: 6 of 20


      On September 25, 2012, Johnson robbed another Savannah bank, this time

taking $5,421. Johnson passed a note to a teller stating that he had a gun and also

whispered to the teller that he would shoot her if she said anything.

      On November 8, 2012, Johnson and accomplice Rico Edwards robbed a

Savannah credit union of $750 using firearms. During the course of that robbery,

Johnson was armed with a “long gun” and pushed, grabbed, or scratched multiple

credit union employees and patrons.

      On November 19, 2012, Johnson served as the getaway driver for

accomplice Edwards’s armed robbery of an educational supply store in Savannah.

On November 20, 2012, Edwards robbed another Savannah bank of $12,288 using

a firearm and Johnson’s car. On December 18, 2012, Johnson again served as the

getaway driver for Edwards’s armed robbery of a bank that yielded $2,104.

      On January 3, 2013, accomplice Edwards robbed a Savannah bank of

$17,571, using a pistol that he pointed at multiple bank tellers. Johnson provided

the pistol for the robbery, and the record indicates that Johnson served as the

getaway driver.

E.    Sentencing Hearing

      At sentencing, through counsel, defendant Johnson objected to the six-level

increase to his offense level under § 2B3.1(b)(2)(B) for a firearm having been

“otherwise used” in the armed robbery. Johnson argued that the enhancement


                                          6
              Case: 14-13874     Date Filed: 10/05/2015   Page: 7 of 20


should not apply because, according to the uncontested facts in the PSI, the

“pointing of [the] firearm” and the “threat . . . didn’t happen at the same time.”

Johnson contended that he should receive instead a five-level enhancement under

§ 2B3.1(b)(2)(C) for “brandishing a firearm.” The district court overruled

Johnson’s objection and adopted the PSI’s factual statements.

      In mitigation, defendant Johnson presented the testimony of his sister,

Lakeisha Mincey, who asked for mercy on Johnson’s behalf and testified that

Johnson had shown remorse for his crimes. Johnson addressed the district court

and offered apologies to his victims. Johnson requested a sentence within his

advisory guidelines range of 70 to 87 months, noting his absent father and his

desire to be present in his own ten-year-old son’s life. Johnson’s counsel echoed

the request for a within-guidelines sentence, stressing Johnson’s acceptance of

responsibility. Counsel also argued that Johnson’s guidelines range already was

considerably increased by the specific offense characteristics, including Johnson’s

use of a gun, such that the guidelines range reflected a “significant” and “just”

punishment.

      The government responded that a within-guidelines sentence would not

adequately deter Johnson, given that he “obviously didn’t learn any lessons from”

his previous 71-month federal sentence. The government also recounted the




                                          7
               Case: 14-13874    Date Filed: 10/05/2015    Page: 8 of 20


violent details of Johnson’s robberies, stressing his use of firearms and repeated

threats to kill his victims.

       Johnson’s counsel replied that the government’s “rendition of this bank

robbery is just like every other armed bank robbery where there is no discharge of

a firearm or certainly no bodily injury.” Accordingly, a 70- to 87-month sentence

was “what the Sentencing Commission says is appropriate according to the

Guidelines.”

       The district court sentenced Johnson to 102 months’ imprisonment,

reflecting a 15-month upward variance. The district court stated that it had

considered the 18 U.S.C. § 3553(a) factors; the PSI; the statements of the

attorneys, defendant Johnson, and Johnson’s sister; and several victim impact

statements. Six victims of Johnson’s November 8, 2012, robbery of a Savannah

credit union submitted impact statements. The victims described the fear they

experienced during the robbery and the ongoing nervousness, suspiciousness, and

nightmares associated with their workplace following the robbery.

       The district court also explained that it considered the § 3553(a) factors in

imposing an upward variance—in particular the nature and circumstances of the

offense, the history and characteristics of Johnson, and the seriousness of the

offense, as well as the need to provide just punishment, adequate deterrence, and

protection of the public from Johnson’s future crimes. The district court further


                                           8
                Case: 14-13874       Date Filed: 10/05/2015        Page: 9 of 20


noted that Johnson was involved in eight robberies within a 14-month period,

threatened to kill multiple victims at gunpoint, and had a history of crimes

involving firearms. The district court reasoned that Johnson’s ongoing criminal

activity following his prior federal conviction demonstrated “an almost complete

disrespect for any prior court orders.” In sum, the district court determined that the

advisory guidelines range in this case did not adequately account for Johnson’s

conduct in the seven additional robberies.

                                      II. DISCUSSION

A.     Sentencing Enhancement

       On appeal, defendant Johnson contends that the district court should have

applied a five-level increase to his offense level for “brandishing” a firearm,

pursuant to U.S.S.G. § 2B3.1(b)(2)(C), instead of the six-level increase for

“otherwise using” the firearm, pursuant to § 2B3.1(b)(2)(B). 2

       Section 2B3.1(b) of the Sentencing Guidelines provides varying

enhancements to the base offense level assigned to robbery based on the use of a

firearm. Specifically, the section provides for: (1) a seven-level increase if a

firearm was “discharged,” § 2B3.1(b)(2)(A); (2) a six-level increase if a firearm

was “otherwise used,” § 2B3.1(b)(2)(B); and (3) a five-level increase if a firearm

was “brandished or possessed,” § 2B3.1(b)(2)(C).

       2
        We review de novo the district court’s interpretation of the guidelines and its application
of guidelines to the facts. United States v. Moran, 778 F.3d 942, 959 (11th Cir. 2015).
                                                 9
             Case: 14-13874      Date Filed: 10/05/2015    Page: 10 of 20


      The Commentary to § 1B1.1 defines “brandished” and “otherwise used.”

See U.S.S.G. § 2B3.1 cmt. n.1 (U.S. Sentencing Comm’n 2013). A firearm is

“brandished” if “all or part of the weapon was displayed, or the presence of the

weapon was otherwise made known to another person, in order to intimidate that

person, regardless of whether the weapon was directly visible to that person.”

U.S.S.G. § 1.B1.1 cmt. n.1(C). A firearm is “otherwise used” if the “conduct did

not amount to the discharge of a firearm but was more than brandishing,

displaying, or possessing a firearm or other dangerous weapon.” U.S.S.G.

§ 1.B1.1 cmt. n.1(I).

      This Court first considered where the line is drawn between “brandished”

and “otherwise used” in United States v. Wooden, 169 F.3d 674 (11th Cir. 1999).

There, this Court held that the defendant’s conduct constituted an “otherwise use”

of the weapon, and not merely a “brandishing” thereof. Id. at 676. This Court

noted that the defendant “pointed the handgun at a specific victim, holding the gun

one-half inch from the victim’s forehead.” Id. This Court relied on the precedent

of other circuits that involved explicit threats, explaining that, although the

defendant’s threat was “not verbalized,” his conduct was “equally coercive and

threatening.” Id.

      In United States v. Cover, this Court held that “the use of a firearm to make

an explicit or implicit threat against a specific person constitutes ‘otherwise use’ of


                                          10
               Case: 14-13874       Date Filed: 10/05/2015        Page: 11 of 20


the firearm.” 199 F.3d 1270, 1278 (11th Cir. 2000), superseded by regulation on

other grounds as noted in United States v. Diaz, 248 F.3d 1065, 1107 (11th Cir.

2001). In that case, firearms were used during a bank robbery to force at gunpoint

customers and employees to lie on the floor and, in an escape by carjacking, to

hold a kidnapped motorist at gunpoint. Id. at 1272-73, 1279. This Court held that

the district court erred in applying to the defendant’s offense level the five-level

enhancement under § 2B3.1(b)(2)(C) for “brandishing” instead of applying the six-

level enhancement under § 2B3.1(b)(2)(B) for “otherwise use[]” of the firearm. Id.

at 1279.

       Notably, at the time this Court decided Wooden and Cover, the guidelines

provided a different definition of “brandished.” Specifically, a defendant

“brandished” his weapon when “the weapon was pointed or waved about, or

displayed in a threatening manner.” U.S.S.G. § 1B1.1 cmt. n.1(c) (1998).3

       Nevertheless, since the current definition of “brandish” went into effect, this

Court has reaffirmed that the “otherwise use[]” of a firearm includes the use of the
       3
         In 2000, the Sentencing Commission redefined “brandish” as stated above—“all or part
of the weapon was displayed, or the presence of the weapon was otherwise made known to
another person, in order to intimidate that person, regardless of whether the weapon was directly
visible to that person.” U.S.S.G. § 1.B1.1 cmt. n.1(C). The definition was changed to conform
to the definition of “brandish” found in the Act to Throttle the Criminal Use of Guns, Pub.L. No.
105-386, 112 Stat. 3469, codified at 18 U.S.C. § 924(c)(4). See U.S.S.G. Appx. C, Vol. II,
Amendment 601 (Nov. 2000). The purpose of the amendment was to “avoid confusion that can
be caused by different guideline and statutory definitions of identical terms” and to “increase
punishment in some circumstances for persons who ‘make the presence of the weapon known to
another person, in order to intimidate that person,’ regardless of whether the weapon is visible.”
Id.

                                                11
               Case: 14-13874       Date Filed: 10/05/2015      Page: 12 of 20


firearm to make an explicit or implicit threat against a specific person. See, e.g.,

United States v. Verbitskaya, 406 F.3d 1324, 1339 (11th Cir. 2005); United States

v. Douglas, 489 F.3d 1117, 1129 (11th Cir. 2007), abrogated on other grounds by

United States v. Whatley, 719 F.3d 1206, 1214-16 (11th Cir. 2013).

       In Verbitskaya, this Court rejected the defendant’s argument that the district

court erred in applying the “otherwise used” enhancement because there was no

evidence that the weapon was pointed at the victim. See 406 F.3d at 1338-39.4

This Court noted that the victim testified that the defendant’s co-conspirator beat

him with a golf club, punched him with a knife, and threatened to have his

daughter raped. Id. at 1339. The co-conspirator then grabbed a handgun from

behind his back and threatened to shoot the victim if the victim did not comply

with his demands. Id. Additionally, an officer responding to the crime scene

testified that she heard “the rack of a gun” as she waited for assistance from other

officers. Id. This Court concluded that this evidence supported the district court’s

finding that the firearm was used to make an explicit threat. Id.

       Subsequently, in Douglas, this Court upheld the application of the

“otherwise used” enhancement where the defendant showed the victim his gun—

which he held by his groin area but did not point at the victim—and told the victim
       4
        Verbitskaya involved the application of U.S.S.G. § 2B3.2(b)(3)(A), the Guidelines
provision that provides enhancements for the use of a firearm in extortion by force. However,
“otherwise used” and “brandished” as used in this provision are defined by reference to the
Commentary to § 1B1.1, identically to the terms as used in § 2B3.1(b)(2). See U.S.S.G.
§ 2B3.2(b)(3) cmt. n.1.
                                              12
               Case: 14-13874       Date Filed: 10/05/2015      Page: 13 of 20


that he would hurt her if she did not comply. 489 F.3d at 1128-29. This Court

reasoned that this conduct constituted an explicit threat against the victim, as well

as an implicit threat against her two-year-old son, who “was unable to act

independently of [the victim].” Id. at 1120, 1129. Furthermore, the victim

believed that both she and her son were in danger of physical harm from the

defendant. Id. at 1129.

       Here, we conclude that the district court properly enhanced Johnson’s

sentence under § 2B3.1(b)(2)(B) for having “otherwise used” a firearm. According

to the PSI 5 and testimony from a government agent, after brandishing a pistol and

jumping on the teller counter, Johnson pointed the pistol at the tellers and

demanded money without dye packs. Shortly thereafter, upon receiving the money

and discovering that the tellers did include dye packs, Johnson stated, “I said I will

kill you.”

       Johnson’s conduct in pointing the firearm at the tellers while demanding

money without dye packs clearly constituted an implicit threat because it

communicated to the tellers that their failure to comply with his instructions would

result in bodily harm or death. Indeed, Johnson confirmed his meaning when he

explicitly threatened the tellers after they included dye packs with the money.



       5
        Because Johnson did not object to the PSI’s facts, the facts are deemed admitted. See
United States v. Shelton, 400 F.3d 1325, 1330 (11th Cir. 2005).
                                              13
              Case: 14-13874     Date Filed: 10/05/2015     Page: 14 of 20


Thus, Johnson’s use of the firearm to both implicitly and explicitly threaten the

tellers amounted to “otherwise use[]” of the firearm. See Cover, 199 F.3d at 1278.

      Moreover, Johnson’s use of the firearm to obtain compliance with his

demands plainly amounted to more than brandishing; it was more than merely

displaying the firearm or making its presence known in order to intimidate the

tellers. Compare U.S.S.G. § 1.B1.1 cmt. n.1(C). In fact, Johnson admitted that he

assaulted the tellers and put their lives at risk by “using a dangerous weapon,” and

that he “used a firearm to take [money] from the . . . bank tellers by force, violence

and intimidation.” Accordingly, Johnson’s use of the firearm was “coercive and

threatening” and went beyond intimidation. See Wooden, 169 F.3d at 676.

      Johnson argues that he only “brandished” his pistol within the meaning of

the Guidelines because he did not threaten a specific person or point his pistol at a

specific person. This argument is unavailing. Johnson’s implicit threat of violence

coupled with pointing the firearm at the tellers put his conduct within the

“otherwise used” category instead of merely “brandishing.” Under these

circumstances, the fact that Johnson collectively threatened a specific group of

tellers and pointed his firearm at all of them, and not a single teller, is immaterial.

      And Johnson’s contention that he did not “otherwise use” his pistol because

he did not “literally level[] [it] at one’s person . . . closely and ominously” is

foreclosed by our precedent. See Douglas, 489 F.3d at 1128-29 (holding that


                                           14
             Case: 14-13874     Date Filed: 10/05/2015    Page: 15 of 20


defendant “otherwise used” his firearm where he held firearm at his groin area and

did not point it at victim); Verbitskaya, 406 F.3d at 1338-39 (rejecting defendant’s

argument that firearm was not “otherwise used” because there was no evidence

that weapon was pointed at victim).

      We also find unpersuasive Johnson’s reliance on United States v. Matthews,

20 F.3d 538 (2d Cir. 1994), where the Second Circuit held that the defendants

merely “brandished,” and did not “otherwise use[],” their weapons during a bank

robbery when they issued explicit threats while “brandish[ing] and point[ing their

firearms] menacingly.” Id. at 553-54. For starters, we already treated Matthews as

contrary authority in Cover when we held that the use of a firearm to make an

explicit or implicit threat against a specific person constitutes “otherwise use” of

the firearm. See Cover, 199 F.3d at 1278-79, 1279 n.6.

      In addition, the Second Circuit decided Matthews prior to the 2000

amendment to the guidelines definition of “brandish[ing].” Thus, at the time, to

“otherwise use[]” a firearm, a defendant must have done more than “point[] or

wave[] [it] about, or display[] [it] in a threatening manner.” See Matthews, 20

F.3d at 553. Now, the amended definition of “brandished” has effectively lowered

the floor for what constitutes “otherwise use[],” since to “otherwise use[]” a

firearm, a defendant must merely do more than “display” the weapon or make its

presence known “in order to intimidate.” See U.S.S.G. § 1.B1.1 cmt. n.1(C).


                                          15
                Case: 14-13874        Date Filed: 10/05/2015        Page: 16 of 20


       For all these reasons, Johnson has shown no error in the district court’s

enhancement of his sentence under § 2B3.1(b)(2)(B) for “otherwise us[ing]” a

firearm.

B.     Substantive Reasonableness

       Defendant Johnson next argues that his 102-month sentence of

imprisonment, resulting from a 15-month upward variance from his advisory

guidelines range of 70 to 87 months, is substantively unreasonable.

       We review “all sentences—whether inside, just outside, or significantly

outside the Guidelines range—under a deferential abuse-of-discretion standard.”

Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). We consider

whether a sentence is substantively unreasonable under the totality of the

circumstances and in light of the 18 U.S.C. § 3553(a) factors. 6 United States v.

Cubero, 754 F.3d 888, 892 (11th Cir.), cert. denied, 135 S. Ct. 764 (2014).

       In determining a sentence, a district court must evaluate all of the § 3553(a)

factors but can attach “great weight” to one factor over others. Id. The weight




       6
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                 16
             Case: 14-13874     Date Filed: 10/05/2015    Page: 17 of 20


given to any specific § 3553(a) factor is committed to the sound discretion of the

district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

      “If the district court determines that a sentence outside the guideline range is

appropriate, it must consider the extent of the deviation and ensure that the

justification is sufficiently compelling to support the degree of the variance.”

United States v. Overstreet, 713 F.3d 627, 636 (11th Cir. 2013) (quotation

omitted). Even as to a substantial variance, “we will not reverse a sentence unless

we are left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

Id. (quotation omitted).

      This Court has held that “the district court, in imposing a variance, may

consider conduct that a probation officer already had considered in calculating the

defendant’s advisory guidelines range.” United States v. Moran, 778 F.3d 942,

983 (11th Cir. 2015). In Moran, we found no abuse of discretion in the district

court’s imposition of an upward variance based, inter alia, on the finding that the

defendant’s criminal history category understated the seriousness of his criminal

history. Id. at 983-84. In relevant part, we reasoned that the district court properly

considered the defendant’s prior criminal conduct in varying upward, even though

the conduct already was factored into the advisory guidelines range. Id. at 984.


                                          17
               Case: 14-13874        Date Filed: 10/05/2015       Page: 18 of 20


       Here, defendant Johnson has not shown that the district court abused its

discretion in weighing the § 3553(a) factors and imposing an above-guideline

sentence of 102 months’ imprisonment. The district court stated that it had

considered the § 3553(a) factors, the PSI, and the statements of the parties and

victims in determining a sentence. The district court also weighed the § 3553(a)

factors in imposing an upward variance and provided a detailed explanation for the

extent of the upward variance. See Overstreet, 713 F.3d at 636; see also Moran,

778 F.3d at 983 (“If the district court sentences outside the advisory guidelines

range, it should explain why the variance is appropriate in that particular case.”).

       The district court reasonably found that the advisory guidelines range of 70

to 87 months understated the seriousness of Johnson’s recent criminal history,

which included participation in a string of 8 armed robberies in a 14-month

period.7 See Moran, 778 F.3d at 983-84. In all of these robberies, the victims

were held at gunpoint by Johnson or one of his confederates and feared for their

lives. And in the instant bank robbery, as we discussed above, Johnson used a gun

to implicitly threaten the tellers while demanding money and then explicitly

threatened to kill them after they included dye packs with the money. In addition,


       7
         On appeal, although defendant Johnson contends that the government “indirectly
assented” to his advisory guidelines range by agreeing to a plea to only one count of the
indictment, he does not argue that the district court erred in considering unconvicted conduct in
sentencing him. In any event, a district court is free to consider any information relevant to a
defendant’s “‘background, character, and conduct’ in imposing an upward variance.” United
States v. Tome, 611 F.3d 1371, 1379 (11th Cir. 2010) (quoting 18 U.S.C. § 3661).
                                                18
             Case: 14-13874     Date Filed: 10/05/2015    Page: 19 of 20


as the district court observed, Johnson had a long criminal history involving

firearms.

      Further, we cannot say the district court abused its discretion in finding an

above-guidelines sentence was necessary to provide adequate deterrence, protect

the public from Johnson’s future crimes, and promote respect for the law. See 18

U.S.C. § 3553(a)(3), (2), (5). Johnson participated in multiple robberies within a

couple years of his release from federal prison on a 71-month sentence. As the

government observed at sentencing, this sentence apparently was insufficient to

deter Johnson from future criminal conduct. Thus, the district court reasonably

determined that a sentence beyond Johnson’s 70-87 month advisory guidelines

range was necessary.

      Johnson contends that all relevant factors for the district court to consider in

imposing a sentence already were incorporated into the calculation of his advisory

guidelines range, such that “no fact or circumstance in this case warranted a

variance.” This argument is meritless under Moran. See Moran, 778 F.3d at 983.

Johnson also maintains that the offense of which he was convicted was no different

than the “average, run-of-the-mill robbery” and did not justify an above-guideline

sentence. Even assuming, however, that the instant bank robbery was “run of the

mill,” the district court was permitted under § 3553(a) to consider numerous other

factors beyond the circumstances and seriousness of the instant offense in varying


                                          19
             Case: 14-13874     Date Filed: 10/05/2015   Page: 20 of 20


upward. Thus, the district court properly considered factors such as Johnson’s

criminal history and the need for deterrence in determining that an upward

variance was warranted. See 18 U.S.C. § 3553(a)(1), (3). Further, the weight to be

given each of these factors was within the district court’s discretion, and we will

not reweigh the factors. See Cubero, 754 F.3d at 892; Clay, 483 F.3d at 743.

                                III. CONCLUSION

      For the foregoing reasons, we affirm defendant Johnson’s sentence of 102

months’ imprisonment.

      AFFIRMED.




                                          20